Case 9:19-cv-81442-RLR Document 16 Entered on FLSD Docket 12/11/2019 Page 1 of 15



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

  LUCAS SILVA, individually and
  on behalf of others similarly situated,

         Plaintiff,

  vs.                                                  CASE NO: 9:19-cv-81442-RLR

  JAMES RIVER INSURANCE COMPANY,
  an Ohio Corporation,

        Defendant.
  ____________________________________/

                    JAMES RIVER’S MOTION TO COMPEL APPRAISAL
                   AND DISMISS AMENDED CLASS ACTION COMPLAINT
         JAMES RIVER INSURANCE COMPANY (“James River”), pursuant to Fed. R. Civ. P.

  12(b)(6), moves to compel appraisal as mandated by the insurance policy and dismiss the

  putative class action complaint (DE 10), or, alternatively, stay this action pending appraisal, and

  in support states:

                                            INTRODUCTION

         After Silva totaled his car in July 2016, James River made a “total loss” payment in

  August 2016. Silva accepted the payment and fully settled his claim. Now, over three years later,

  Silva filed this suit claiming he is owed more. More specifically, Silva brings putative class

  action claims disputing James River’s valuation of the “amount of loss” under the policy.

  James River invoked its right to appraisal under the insurance contract to address the additional

  amounts Silva claims he is owed. Because this is a dispute over the “amount of loss,” Silva’s

  claims are subject to appraisal.

         Three district courts have recently held that identical disputes over the valuation are

  subject to appraisal. The Eleventh Circuit has also required appraisal under the circumstances.
Case 9:19-cv-81442-RLR Document 16 Entered on FLSD Docket 12/11/2019 Page 2 of 15



  The terms of the James River policy also compel appraisal. As required under the insurance

  contract and commensurate with the law, James River respectfully requests this Court enforce

  the policy’s valid and binding appraisal provision.

                                PROCEDURAL BACKGROUND

         On 9/19/2019, Silva filed his original complaint in the Circuit Court of the Fifteenth

  Judicial Circuit in and for Palm Beach County, Florida. (DE 1-1.) On 10/23/2019, James River

  timely removed the action to this Court. (DE 1.) On 11/11/2019, James River sent Silva a letter

  invoking its contractual right to appraisal. (DE 7-1.) To date and despite repeated requests, Silva

  has not responded to James River’s demand for appraisal under the policy.

         On 11/13/2019, James River filed its motion to compel appraisal and dismiss this

  action; alternatively, James River requested a stay of this action pending appraisal. (DE 7.)

  On 11/27/2019, Silva filed an amended class action complaint against James River. (DE 10.)

  The substance of Silva’s amended class action complaint is similar to the claims raised in Silva’s

  original class action complaint. The only meaningful difference is Silva’s gratuitous allegation

  that the dispute does “not concern the amount of loss,” which is nothing more than a blatant

  attempt to evade the policy’s mandatory appraisal provision. (DE 10, ¶¶43, 44.)

         For all the reasons explained below, Silva cannot sidestep the contractual appraisal

  obligations under the policy. James River accordingly renews its motion to compel appraisal and

  to dismiss this action.




                                             Page 2 of 15
Case 9:19-cv-81442-RLR Document 16 Entered on FLSD Docket 12/11/2019 Page 3 of 15



                                 STATEMENT OF ALLEGATIONS

          On 7/30/2016, Lucas Silva was involved in an accident in his vehicle. (DE 10, ¶16.)1

  Silva reported the accident to James River and filed a claim for property damage under the

  policy. (Id.) James River declared Silva’s vehicle a “total loss.” (Id., ¶17.) The policy requires

  payment of the “lesser of” either: a) ACV of the damaged property, or b) the replacement cost of

  the damaged property. (Id., ¶32.) James River determined that the ACV for Silva’s vehicle was

  $9,401.54. (Id., ¶22.) After subtracting the $1,000 deductible under the policy, James River

  remitted payment to Silva in the amount of $8,401.54. (Id., ¶20; see also, DE 10-1, Pg. 31.)

          Silva alleges James River “underpaid” his claim. (DE 10, ¶¶2, 28.) Specifically, Silva

  claims that that James River’s “total loss” valuation is calculated by a third-party vendor,

  Mitchell Work Center Total Loss (“Mitchell”). (Id., ¶18.) According to Silva, Mitchell creates

  a “Market Valuation Report” (“Mitchell Report”) for James River, which does not include title

  transfer and vehicle registration fees. (Id., ¶¶18, 19.) Silva claims that James River’s payment to

  Silva and other similarly situated plaintiffs breached the policy by excluding “state and local title

  transfer and vehicle registration fees, or title and registration transfer fees.” (Id., ¶¶3, 19, 20, 21,

  22, 23, 24, 26, 27, 28, 29, 41, 42, 53.)

          Silva seeks to certify a class of similarly situated James River insureds, and asserts claims

  for breach of contract and declaratory relief on behalf of himself and the putative class. (Id.,

  ¶¶45-66, 67-77, and 78-91.) Silva also seeks declaratory relief that James River “is required to

  pay sales tax and vehicle title and registration fees as part of the payment of a vehicle’s ACV

  under the insurance policies.” (DE 10, ¶¶78-91.) Silva also seeks an award of attorneys’ fees

  under Fla. Stat. § 627.428. (Id., ¶66, 91 and Pg. 16, ¶5.)
  1
    Silva mistakenly alleges the year of the accident was 2018, rather than 2016. (See DE 10-1,
  Pgs. 4-5, identifying “listing date[s]” in July 2016, and Pg. 31, identifying the “[d]ate of [l]oss”
  as “07/30/2016.” See also DE 10-2, Pg. 2, identifying the “[l]oss [d]ate” as “07/30/2016.”)
                                               Page 3 of 15
Case 9:19-cv-81442-RLR Document 16 Entered on FLSD Docket 12/11/2019 Page 4 of 15



                                  THE JAMES RIVER POLICY

         James River’s payment obligations are governed by the terms of the insurance contract.

  In pertinent part, the policy’s insuring agreement provides:

         SECTION II – PHYSICAL DAMAGE COVERAGE

         A.      Coverage

                 1.     We will pay for “loss” to a covered “auto” or its equipment under:
                        …

                        c.      Collision Coverage

                                Caused by:

                                (1)     The covered “auto’s” collision with another object;
                                        …

  (DE 10-1, Pgs. 12-13.) Elsewhere, the James River policy defines its limit of insurance for a

  covered loss as follows:

         SECTION II – PHYSICAL DAMAGE COVERAGE

         C.      Limit Of Insurance

                 1.     The most we will pay for “loss” in any one “accident” is the lesser
                        of:

                        a.      The actual cash value of the damaged or stolen property as
                                of the time of the “loss”;

                        b.      The cost of repairing or replacing the damaged or stolen
                                property with other property of like kind and quality. …

                 3.     An adjustment for depreciation and physical condition will be
                        made in determining actual cash value in the event of a total
                        “loss”.

  (DE 10-1, Pg. 14.)

  In the event of disagreement over the amount of loss, the policy expressly provides:




                                             Page 4 of 15
Case 9:19-cv-81442-RLR Document 16 Entered on FLSD Docket 12/11/2019 Page 5 of 15



         SECTION III – BUSINESS AUTO CONDITIONS

         The following conditions apply in addition to the Common Policy Conditions:

         A.      Loss Conditions

                 1.     Appraisal

                        If you and we disagree on the amount of “loss”, either may
                        demand an appraisal of the “loss”. In this event, each party will
                        select a competent appraiser. The two appraisers will select a
                        competent and impartial umpire. The appraisers will state
                        separately the actual cash value and amount of “loss”. If they fail
                        to agree, they will submit their differences to the umpire. A
                        decision agreed to by any two will be binding. Each party will:

                        a.      Pay its chosen appraiser; and

                        b.      Bear the other expenses of the appraisal and umpire
                                equally.

                        If we submit to an appraisal, we will still retain our right to deny
                        the claim. …

  (DE 10-1, Pg. 14, bold italics added.) Moreover, the policy explicitly prohibits Silva from

  filing suit against James River absent full compliance with all policy terms, including the

  mandatory appraisal requirement:

         SECTION III – BUSINESS AUTO CONDITIONS

         The following conditions apply in addition to the Common Policy Conditions:

         A.      Loss Conditions …

                 3.     Legal Action Against Us

                        No one may bring a legal action against us under this coverage
                        form until there has been full compliance with all the terms of this
                        coverage form.

  (DE 10-1, Pg. 15.) Finally, the term “loss” is defined in the policy as “direct and accidental loss

  or damage.” (Id., Pg. 16.)



                                             Page 5 of 15
Case 9:19-cv-81442-RLR Document 16 Entered on FLSD Docket 12/11/2019 Page 6 of 15



         On 9/19/2019—more than three years after James River paid and settled Silva’s claim—

  Silva filed this action. (DE 1-1, Pg. 2.) On 11/11/2019, James River invoked its right to

  an appraisal by sending Silva a letter, through his counsel of record in this case, notifying him

  that it was invoking its right to appraisal as mandated by the policy. A copy of the notice is

  attached as Exhibit “A.” Silva does not and cannot allege that he complied with the policy’s

  appraisal provision.

                         ARGUMENT AND CITATION OF AUTHORITY

  I.     THE COURT SHOULD COMPEL SILVA TO PROCEED WITH APPRAISAL,
         WHICH IS A CONDITION PRECEDENT TO RECOVERY, AND DISMISS
         SILVA’S ACV CLAIMS.
         Appraisal clauses in insurance policies “are valid and binding upon the parties if they are

  appropriately invoked.” State Farm Fire & Cas. Co. v. Middleton, 648 So. 2d 1200, 1202 (Fla.

  3d DCA 1995) (citing New Amsterdam Cas. Co. v. J.H. Blackshear, Inc., 156 So. 695, 696 (Fla.

  1934)). It is “well-established” that appraisal clauses are treated as “binding arbitration

  agreements” under Florida law. Id. Indeed, the “general, even overwhelming, preference in

  Florida for the resolution of conflicts [is] through any extra-judicial means … for which the

  parties have themselves contracted.” Id. This “principle has particular applicability” in cases “in

  which a great deal of judicial resources which might otherwise be required in resolving the

  factual and legal issues … would be saved at the threshold by a relatively swift and informal

  decision by the appraisers as to the amount of the loss.” Middleton, 648 So. 2d at 1202. Further,

  and importantly, “appraisal provisions contained within an insurance contract are treated as

  conditions precedent to recovery under the policy.” J&E Invs., LLC v. Scottsdale Ins. Co., No.

  16-61688-CIV, 2016 WL 8793337, at *2 (S.D. Fla. Aug. 18, 2016) (Snow, Mag. J.), report and

  recommendation adopted, 2016 WL 8793338 (S.D. Fla. Sept. 7, 2016) (Dimitrouleas, J.).



                                             Page 6 of 15
Case 9:19-cv-81442-RLR Document 16 Entered on FLSD Docket 12/11/2019 Page 7 of 15



         “Florida law recognizes that even though an appraisal clause includes the word ‘may,’

  the right to appraisal is not permissive but is instead mandatory, so once a demand for appraisal

  is made, ‘neither party has the right to deny that demand.’” McGowan v. First Acceptance Ins.

  Co., Inc., ___ F. Supp. 3d ___, 2019 WL 5788336 (M.D. Fla. 2019) (citations omitted)

  (Bucklew, J.). Accordingly, “[a] motion to compel appraisal should be granted whenever the

  parties have agreed to appraisal and the court entertains no doubt that such an agreement was

  made.” Almeria Park Condo. Ass’n v. Empire Indem. Ins. Co., No. 18-20609, 2018 WL

  8193773, at *3 (S.D. Fla. May 24, 2018) (citations omitted) (Altonaga, J.).

         Here, under the clear terms of the insurance policy, Silva and James River agreed to

  resolve all disputes over the “amount of the ‘loss’” by appraisal. The policy expressly provides

  that if the parties “disagree on the amount of ‘loss,’” either party has the right to demand an

  appraisal, and that “[a] decision agreed to by any two [appraisers] will be binding.” (DE 10-1,

  pg. 14.) Silva’s allegations definitively confirm that the parties disagree over the “amount of

  loss.” At the outset, Silva claims that James River improperly valued the “total loss” based on the

  Mitchell Report. (DE 10, ¶18-19.) Silva suggests that the Mitchell Report does not account for

  vehicle title fees, registration fees, and other local fees. (Id., ¶¶2, 3, 18, 19.) From there, Silva

  alleges that James River “systematically underpaid amounts that [James River] owed … to

  [Silva],” and that James River “underpaid [Silva] in the amount of the mandatory costs and fees

  necessary to purchase a replacement vehicle.” (DE 10, ¶¶ 2, 29.) Accordingly, the crux of this

  entire action concerns a dispute regarding the “amount of loss” for Silva’s claim. Because

  appraisal is a “condition precedent” to any recovery under the policy, Silva’s amended class

  action complaint should be dismissed in its entirety.




                                             Page 7 of 15
Case 9:19-cv-81442-RLR Document 16 Entered on FLSD Docket 12/11/2019 Page 8 of 15



  II.    SILVA’S CLAIM THAT JAMES RIVER UNDERPAID HIS TOTAL LOSS
         CLAIM IS SUBJECT TO APPRAISAL.
         Florida courts have held that “when [an] insurer admits that there is a covered loss, any

  dispute on the amount of loss suffered is appropriate for appraisal.” Cincinnati Ins. Co. v.

  Cannon Ranch Partners, Inc., 162 So. 3d 140, 143 (Fla. 2d DCA 2014). Further, under Florida

  law, “[a]ppraisal provisions in insurance policies such as the one in the instant case have

  generally been treated as arbitration provisions which courts may enforce if there is an arbitrable

  issue.” Giminez v. Am. Sec. Ins. Co., No. 8:08-cv-2495, 2009 WL 257540, at *1 (M.D. Fla. Feb.

  3, 2009) (citing U.S. Fid. Guar. Co. v. Romay, 744 So. 2d 467, 469 (Fla. 3d DCA 1999))

  (Bucklew, J.). Importantly, such “arbitrable” issues include questions “of actual cash value and

  amount of loss.” Giminez, 2009 WL 257540, at *2.

         Several recent Florida courts have compelled appraisal for disputed “total loss” claims

  under identical circumstances. Most recently, in McGowan v. First Acceptance, Inc., __ F. Supp.

  3d __, 2019 WL 5788336 (M.D. Fla. 2019), the district court compelled appraisal and dismissed

  a putative class action lawsuit that alleged that an insurer underpaid total loss claims by failing to

  include registration fees, title fees, and sales tax in its payment. There, like here, the policy

  included a mandatory appraisal provision which provided that “[i]f we cannot agree with you on

  the amount of a loss, then we or you may demand an appraisal of the loss.” Id. at *2. Rather than

  invoke the appraisal provision, the plaintiff filed suit against the insurer. Dismissing the action

  and compelling appraisal, the McGowan court explained that the issue of inclusion of registration

  fees, title fees, and sales tax “present[s] no coverage issue and only raise questions regarding the

  amount of loss, [so] that appraisal is the appropriate (and contractually-mandated) mechanism

  for resolving this dispute.” Id. at *3. Moreover, construing other conditions of the policy, the

  court explained that the policy mandated appraisal:


                                              Page 8 of 15
Case 9:19-cv-81442-RLR Document 16 Entered on FLSD Docket 12/11/2019 Page 9 of 15



         The Policy expressly requires compliance with the appraisal process as a
         condition precedent to suing [the insurer] over a disputed loss amount. The
         Policy’s “Legal Action Against Us” provision states that “[n]o legal action may
         be brought against us until there has been full compliance with all the terms of
         this policy.” … And the Policy provides that [the insurer] is not required to make
         payment for any loss based on damage to the insure automobile unless the insured
         has fully complied with the Policy terms. … Thus, [the insured] cannot maintain
         his individual claim nor can he purport to represent the interests of the
         unnamed class members absent compliance with the Policy terms requiring
         appraisal.

  Id. at *4 (emphasis added).2

         Two identical putative class actions from the Southern District of Florida recently

  reached the same result. See Bloomgarden v. Allstate Fire & Cas. Co., No. 18-62059, 2019 WL

  2245475 (S.D. Fla. Mar. 15, 2019) (Seltzer, Mag. J.), report and recommendation adopted in

  part, 2019 WL 5209015 (S.D. Fla. Aug. 6, 2019) (Gayles, J.); Bettor v. Esurance Prop. & Cas.

  Ins. Co., No. 18-61860, 2019 WL 2245564 (S.D. Fla. Mar. 28, 2019) (Seltzer, Mag. J.), report

  and recommendation adopted, 2019 WL 3408900 (S.D. Fla. June 17, 2019) (Moreno, J.).

  In these cases, like Silva here, the insureds alleged that their insurers improperly valued their

  “total loss” claims by excluding certain elements of coverage—namely, dealer overhead and

  profits. The relevant appraisal provisions in Bettor and Bloomgarden were identical to those in

  James River’s policy. In both cases, the district court relied on Moore v. Travelers, 321 Fed.

  Appx. 911 (11th Cir. 2009), which affirmed an order compelling appraisal and dismissing a

  putative class action where the plaintiff alleged that an insurer wrongfully withheld contractor

  costs from ACV payments in a homeowner’s policy dispute. The Eleventh Circuit held that an

  identical appraisal provision required the insured “to first comply with the appraisal provision to

  determine his amount of loss.” Moore, 321 Fed. Appx. at 913. Because the dispute over “amount

  2
    Counsel for the insured in McGowan is the same counsel representing Silva here. Silva’s
  accident occurred in Seminole County, Florida, which means the Middle District of Florida,
  where McGowan was decided. Curiously, this action was filed in Palm Beach County, Florida.
                                             Page 9 of 15
Case 9:19-cv-81442-RLR Document 16 Entered on FLSD Docket 12/11/2019 Page 10 of 15



   of loss” triggered the policy’s appraisal provision and the insured had not complied with

   appraisal, his “complaint fail[ed] to state a claim for which relief can be granted.” Id.

          Notably, the Bettor and Bloomgarden plaintiffs argued—like Silva will undoubtedly

   argue here—that the dispute was outside the appraisal provision because it presented a “coverage

   question” of whether the deductions could be taken at all. Bettor, 2019 WL 2245564 at *2;

   Bloomgarden, 2019 WL 2245475 at *3 (the insured “characterizes his challenge as directed to

   the lawfulness of the deductions, not the valuation of the loss”). The district courts rejected these

   arguments, concluding that the case “is undeniably about the actual cash value assigned to the

   vehicle … this litigation is not about coverage, but about the amount of money owed to

   [plaintiff] following an unsatisfactory claim adjustment.” Bettor, 2019 WL 2245564 at *3;

   Bloomgarden, 2019 WL 2245475 at *4-5 (declaring the coverage argument proposition

   “untenable” because the insured sought money damages through a “readjustment” of the loss

   claim). These courts properly reasoned that the policy required an appraisal panel to resolve any

   dispute over the “amount of loss,” and further concluded that dismissal was warranted because

   the insured failed to comply with the appraisal requirement despite the insurer’s timely demand.

   Bettor, 2019 WL 2245564 at *5; Bloomgarden, 2019 WL 2245475 at *5 (“[the insured] has not

   met his burden to demonstrate that the condition precedent has been satisfied,” and his

   opposition “implicitly concedes appraisal has not occurred”).3




   3
     In Bettor, District Court Judge Federico Moreno adopted the report and recommendation,
   holding that “this case is about the amount of money owed to [the insured] following his claim
   adjustment. There is no dispute that [the insurer] covered the claim, and the issue is the value of
   [the insured]’s automobile.” See 2019 WL 3408900, at *1. In Bloomgarden, District Court Judge
   Darrin Gayles likewise adopted the report and recommendation of the magistrate judge, except
   that the court found that one count of the complaint should be dismissed without prejudice, rather
   than with prejudice. See 2019 WL 5209015, at *1.


                                              Page 10 of 15
Case 9:19-cv-81442-RLR Document 16 Entered on FLSD Docket 12/11/2019 Page 11 of 15



           McGowan, Bettor, and Bloomgarden are hardly unique, particularly in this District. See

   Almeria Park Condo. Ass’n v. Empire Indem. Ins. Co., No. 18-20609, 2018 WL 8193773, at *4

   (S.D. Fla. May 24, 2018) (“[W]hile [the insured] contends appraisal is precluded because the

   parties dispute coverage as to numerous areas of loss identified by [the insured] …[the insurer]

   takes the position appraisal is appropriate because it has only partially denied coverage, but has

   not disclaimed coverage as a whole … [the insurer] has the better view.”) (Altonaga, J.); Arvat

   Corp. v. Scottsdale Ins. Co., No. 14-22774, 2015 WL 6504587, at *2 (S.D. Fla. Oct. 28, 2015)

   (“[The insurer] admitted that there is a covered loss for some of the damage. In fact, [the insurer]

   paid [the insured] $24,356.51. However the parties dispute the amount of loss attributable to

   water damage (a covered cause) and that attributable to wear, tear, and and/or deterioration (an

   excluded cause). Accordingly, this is a dispute over the amount of covered damage. An appraiser

   is in the best position to determine a fair value for the covered damage.”) (emphasis in original)

   (Gayles, J.).

           Like McGowan, Bettor, Bloomgarden, Moore, Almeria, Arvat, and a slew of other cases

   enforcing appraisal provisions, this litigation “is not about coverage,” but rather the amount of

   money paid to Silva. James River undisputedly covered Silva’s claim; simply, Silva disputes

   only the amount James River paid him for the loss. Silva cannot now avoid the mandatory

   appraisal provision by “characterize[ing] the dispute as a disagreement over the method of

   valuation, rather than the amount of loss,” because the crux of the dispute is a disagreement “as

   to the actual cash value or amount of loss.” Bloomgarden, 2019 WL 2245475, at *4. The James

   River policy expressly provides for either party to demand appraisal if the parties “cannot agree

   on the amount of a ‘loss,’” and James River has demanded such an appraisal in accordance with




                                             Page 11 of 15
Case 9:19-cv-81442-RLR Document 16 Entered on FLSD Docket 12/11/2019 Page 12 of 15



   the terms of the policy. This Court should accordingly compel appraisal as required by the

   policy.4

   III.   THE COMPLAINT SHOULD BE DISMISSED IN ITS ENTIRETY.
          In Florida, “once [an appraisal] clause is appropriately invoked, [appraisal] becomes a

   condition precedent to the right of the insured to maintain an action on the policy.” U.S. Fire Ins.

   Co. v. Franko, 443 So. 2d 170, 172 (Fla. 1st DCA 1983); see also Preferred Mut. Ins. Co. v.

   Martinez, 643 So. 2d 1101, 1102 (Fla. 3d DCA 1994) (“As with arbitration clauses, appraisal

   provisions are deemed to be conditions precedent to recovery under the insurance policies.”);

   J&E Invs., LLC v. Scottsdale Ins. Co., No. 16-61688, 2016 WL 8793337, at *2 (S.D. Fla. Aug.

   18, 2016) (same) (Snow, Mag. J.); Columbia Cas. Co. v. S. Flapjacks, Inc., 868 F.2d 1217, 1219

   (11th Cir. 1989) (applying Florida law) (“Conditioning a party’s right to litigate upon

   compliance with a properly invoked arbitration clause merely enforces a contractual

   obligation.”). Indeed, “[p]ermitting parties to litigate a dispute in court instead of proceeding to

   [appraisal] … constitutes a departure from the essential requirements of law which cannot be

   adequately remedied by appeal.” Franko, 443 So. 2d at 172. As this district cogently explained,

   once appraisal is invoked, appraisal becomes a “condition precedent to the right of the insured to

   maintain an action on the policy.” Almeria Park, 2018 WL 8193773, at *3.




   4
     James River has not waived appraisal and its appraisal demand was timely and properly made
   upon being served with the complaint. See Fla. Ins. Guar. Ass’n, Inc. v. Castilla, 18 So. 3d 703,
   705 (Fla. 4th DCA 2009) (recognizing that “[a]n appraisal clause may be invoked for the first
   time after litigation has commenced”). Indeed, Bloomgarden and Bettor are procedurally
   identical to this action insofar as they specifically compelled appraisal following removal to
   federal court. James River has not acted inconsistently with its appraisal rights. James River’s
   only substantive appearances in this action seek appraisal. Cf., Fla. Ins. Guar. v. Reynolds, 148
   So. 3d 840, 841 (Fla. 5th DCA 2014) (insured waived right to appraisal by participating in
   discovery, seeking and obtaining partial summary judgment, and noticing case for trial before
   demanding appraisal).
                                             Page 12 of 15
Case 9:19-cv-81442-RLR Document 16 Entered on FLSD Docket 12/11/2019 Page 13 of 15



          Indeed, Silva’s policy expressly requires compliance with the appraisal process as a

   condition precedent to litigating a dispute against James River. The policy’s “Legal Action

   Against Us” provision states: “No one may bring a legal action against us under this coverage

   form until there has been full compliance with all the terms of this coverage form.” (DE 1-1, pg.

   34.) Accordingly, because appraisal is a condition precedent to Silva’s right to pursue an action

   under the policy against James River, Silva’s complaint must be dismissed. See Moore v.

   Travelers Cos., Inc., No. 1:08-CV-1121, 2008 WL 11334078, at *4 (N.D. Ga. Sept. 12, 2008),

   aff’d, 321 Fed. Appx. 911 (11th Cir. 2009) (“Under the terms of [the insured]’s homeowners

   policy, [the insured] is contractually obligated to comply with the appraisal provision to

   determine his amount of loss before filing suit. Since no appraisal has taken place to resolve this

   matter, [the insured]’s Complaint fails to state a claim upon which relief can be granted.”).

          In addition, Silva’s class action claims should likewise be dismissed. See Moore, 321

   Fed. Appx. at 913 (affirming dismissal of insured’s class action complaint based on the appraisal

   provision of the policy); McGowan, 2019 WL WL 5788336, at *4 (dismissing class action

   lawsuit based on policy’s mandatory appraisal provision); Bloomgarden, 2019 WL 5209015, at

   *2 (dismissing putative class action lawsuit based on policy’s mandatory appraisal provision);

   Bettor, 2019 WL 2245564, at *5-6 (dismissing class action lawsuit based on policy’s mandatory

   appraisal provision).

          For the same reasons appraisal was required in Moore, McGowan, Bloomgarden, and

   Bettor, it is required here. Those decisions confirm the propriety of dismissing this matter in its

   entirety. If this Court disagrees that dismissal is required, James River alternatively moves to

   stay this action pending appraisal. See, e.g., Almeria Park, 2018 WL 8193773, at *3 (granting

   motion to compel appraisal and administratively closing action pending outcome of appraisal);



                                             Page 13 of 15
Case 9:19-cv-81442-RLR Document 16 Entered on FLSD Docket 12/11/2019 Page 14 of 15



   Gimenez, 2009 WL 257540, at *2 (granting motion to compel appraisal and staying action); see

   also, Wright Way Emergency Water Removal, LLC v. Mt. Hawley Ins. Co., No. 8:16-cv-1163,

   2016 WL 9526569, at *3 (M.D. Fla. July 29, 2016) (granting motion to compel appraisal and

   administratively closing action) (Kovachevich, J.).

                                             CONCLUSION

          This action should have never been filed. For the reasons explained above, James River

   respectfully requests that this Court compel appraisal and dismiss the amended complaint or,

   alternatively, compel appraisal and stay this action pending appraisal.

                  CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1

          I CERTIFY that I complied with Local Rule 7.1(a)(3) and conferred with counsel for

   Silva, and counsel for Silva objects to the relief requested.

                                                         Respectfully submitted,

                                                         /s/ AARON WARREN
                                                         SINA BAHADORAN
                                                         Florida Bar No: 523364
                                                         Sina.Bahadoran@clydeco.us
                                                         AARON WARREN
                                                         Florida Bar No: 96162
                                                         Aaron.Warren@Clydeco.us
                                                         SERGIO BUENO
                                                         Florida Bar No: 112401
                                                         Sergio.Bueno@clydeco.us

                                                         CLYDE & CO US LLP
                                                         1221 Brickell Avenue, Suite 1600
                                                         Miami, Florida 33131
                                                         T: 305.446.2646




                                              Page 14 of 15
Case 9:19-cv-81442-RLR Document 16 Entered on FLSD Docket 12/11/2019 Page 15 of 15



                                  CERTIFICATE OF SERVICE
          I CERTIFY that on December 11, 2019, I e-filed this document using CM/ECF system.

   I further certify that I am not aware of any non-CM/ECF participants.

                                                       /s/ AARON WARREN
                                                       AARON WARREN




                                            Page 15 of 15
